Citation Nr: 1201562	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  05-32 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic heart disability, to include a heart murmur.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from December 1980 to July 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2008, the Veteran testified at a Travel Board hearing in front of the undersigned.  The Veteran also testified at a formal hearing at the RO in March 2006.  The transcripts of these hearings have been reviewed and are associated with the claims file. 

In October 2008 and November 2010, the Board remanded the case for further development.

In November 2011, the Veteran appointed The American Legion as her new representative and a VA-646, Statement of Accredited Representative in Appealed Case, was submitted on her behalf.


FINDINGS OF FACT

1.  The Veteran is presumed to have been sound upon service entrance.

2.  The Veteran was diagnosed with a benign flow murmur during service, however cardiovascular renal disease was not present to a compensable degree within one year of separation, and a clear preponderance of the medical evidence does not relate the Veteran's current heart disabilities to her military service, to include the benign flow murmur.  




CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board notes that VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in July 2003, November 2008, February 2009, July 2009, July 2010, April 2010, June 2010, August 2010, and November 2010.  Collectively, these letters informed her of what evidence was required to substantiate the claim, and of her and VA's respective duties for obtaining evidence. The Veteran has also been advised as to how disability ratings and effective dates are assigned. After the issuance of all VCAA notice, the claim was readjudicated by way of a supplemental statement of the case in November 2011.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, private medical evidence, and lay statements.  The Veteran has undergone VA heart examinations in conjunction with her service connection claim, and testified at personal hearings.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection will also be presumed for certain chronic diseases, including cardiovascular renal disease, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)(2011).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre- existed service and was not aggravated during service, the presumption of soundness does not attach.  Id.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

Analysis

The Veteran is currently diagnosed with a heart disability, variously diagnosed as hypertension, palpitations, and arrhythmia.  The Veteran maintains that her current heart disability is related to her period of military service.  

According to her service enlistment examination report dated in April 1980, the Veteran checked the box "No," indicating that she had not had heart trouble, palpitations, or a pounding heart.  Clinical evaluation of the heart was normal.  As the record reflects that the Veteran's heart was clinically normal upon entry into active duty, the Veteran is presumed sound upon entrance as it pertains to her heart.

A Cardiology Clinic note dated in May 1982 shows that the Veteran developed a benign flow murmur while pregnant during service.  Electrocardiogram was within normal limits.  On the May 1982 report of medical history completed upon separation from service, the Veteran checked the box "Yes, indicating that she had had pain or pressure in the chest, and checked the box "No," indicating that she had not had heart palpitation, pounding heart, heart trouble, or high or low blood pressure.  

Private medical evidence dated in 1994 (received in 2006) show that the Veteran was admitted for ventricular ectopy and bigeminy.  Treatment notes also show persistent fluttering in chest.  

In September 2003, the Veteran underwent a VA examination of her heart.  The examiner indicated that the Veteran's heart rate and sound was regular.  There was no evidence of a murmur or congestive heart failure.  Diagnosis was history of ventricular bigeminy, on treatment, but she continues to have occasional irregular heartbeats.  Veteran is advised for further cardiology follow-up.  

Treatment records dated from 2005 to 2010 show treatment for heart problems such as heart palpitations and hypertension.

In May 2007, the Veteran underwent a VA examination to determine the etiology of any currently diagnosed heart disability. On examination, the Veteran's blood pressure was 120/82 and pulse was 76.  It was noted that the chest x-rays were normal and unchanged since 2003.  EKG revealed a normal sinus rhythm and non specific T wave abnormality.  No significant change from 2003.  A June 2007 MUGA showed normal left ventricular performance, possible pericardial effusion.  An echocardiogram also taken in June 2007 showed normal cardiac chambers, LV wall thickness and motion, and LV function with an estimated ejection fraction of 55 %.  There was no significant valvular lesion or pericardial effusion seen.  The right side of the heart was normal.  Assessment was history of heart murmur - no evidence of current murmur, and history of ventricular bigeminy/palpitations.  The examiner stated that the service records show that Veteran developed a benign flow murmur during pregnancy, which he indicated is not necessarily uncommon.  The examiner stated that it appears that the murmur resolved after giving birth based on physical examination.  The examiner further stated that the murmur was not congenital in nature nor was it permanent.  The examiner also stated that ventricular bigeminy or any other chronic heart condition was not shown on examination.  The examiner essentially concluded that the Veteran does not have a chronic heart disability related to her period of military service.  Notably, however, during the appeal period, the Veteran was diagnosed with a heart disability by her private physicians.  The examiner's report did not indicate that he had any knowledge of the Veteran's diagnoses during the appeal period from her private physicians. Thus the May 2007 opinion does not adequately address whether any of the chronic heart disorders that the Veteran was diagnosed with at any point during the appeal period, specifically including hypertension, arrhythmia, and palpitations, were at least as likely as not related to service. As such, the May 2007 opinion is inadequate.

In 2009, the Veteran submitted lay statements from her friends who indicate that they knew the Veteran to have experienced heart problems during service. 

Because the May 2007 VA opinion is considered inadequate, an addendum was requested by the Board's in its November 2010 remand.  In December 2010, the same examiner who conducted the May 2007 provided an addendum.  After a review of the Veteran's claims folder, the examiner opined that it is less likely as not that any of the Veteran's currently diagnosed heart disabilities are related to the her military service.  The examiner described the Veteran's hypertension as essential and controlled with medication.  He explained that essential hypertension is a primary disease process and is not caused by or secondary to any other disease process.  The examiner further observed that there were no complaints of hypertension during service.  As to the Veteran's palpitations, the examiner observed that none were present during service and that an EKG in 1982 was normal.  The examiner further stated that there is no evidence of chronicity or continuity of care for palpitations from 1982 until 1994.  

Moreover, the examiner in December 2010 indicated that the Veteran had no history of a heart murmur prior to service and that the benign flow murmur diagnosed during service, resolved after pregnancy without any significant residuals.  The examiner pointed to internet medical information, WebMD, which indicates that murmurs that occur during pregnancy are called innocent heart murmurs and are not associated with medical or heart conditions and do not require treatment or lifestyle changes.  The examiner also indicated that after a review of the service records, there is no evidence of the Veteran ever being treated for any type of arrhythmia or cardiac condition during service.  

The Board finds that the December 2010 VA opinion is factually accurate, fully articulated, and contains sound reasoning.  Therefore, it is afforded significant probative value.  The VA examiner reviewed the entire claims file and included a synopsis of the Veteran's medical history and an examination and testing of the heart was performed in May and June 2007.  Significantly, the Veteran has not submitted an objective medical opinion relating her current disability to service.  

The Veteran is competent to report her heart symptomatology (see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)); however she is not competent to provide opinions as to medical causation.  The nature and etiology of the Veteran's heart disability is not readily apparent to a lay person and there is no evidence that she has the medical expertise to make this determination.  She is not shown to be competent to identify, diagnose and/or determine the etiology of heart disease.  Even medical experts rely on diagnostic tools such as echocardiograms, and electrocardiograms to identify heart pathology.  Moreover, the Veteran's lay opinion is less probative than the expert medical evidence of record.  Thus, in this case, the Board finds that the competent medical evidence of record outweighs the Veteran's lay reports of etiology.

With regard to the report of continuity of heart symptomatology since service, the Board emphasizes that the examiner in December 2010 stated that the Veteran's benign flow murmur had resolved.  After service discharge, the Veteran's heart disability was not shown until many years after active service.  Cardiovascular-renal disease was not shown within the first post-service year.  Moreover, the Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The negative post-service clinical evidence of a chronic heart disability for many years is more probative than any remote lay assertions.   

For the reasons discussed above, the Board concludes that the Veteran's current heart disability, variously diagnosed, was not incurred in or aggravated by service, to include the benign flow murmur.  The benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, supra. 

ORDER

Entitlement to service connection for a chronic heart disability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


